Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 1 of 12

 

 

. United States Court
Southern Distiiet of Te.
_ FI L : 5 Texas
UNITED STATES DISTRICT COURT JUN 18 2019
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION David J. Bradley, Clerk of Court
UNITED STATES OF AMERICA, §
§ Criminal No. '
v. § — WOR AB
§ UNDER SEAL —
DOUGLAS SHARP, D.O., §
INNAD HUSAINI, M.D., and §
HANH HONG THI NGUYEN §
§
Defendants. §
INDICTMENT
The Grand Jury charges:
GENERAL ALLEGATIONS

 

At all times material to this Indictment, unless otherwise specified:

1. The Medicare Program (“Medicare”) was a federal healthcare program providing
benefits to individuals who were 65 or older, or disabled. Medicare was administered by the United
States Department of Health and Human Services, through its agency, the Centers for Medicare and
Medicaid Services (“CMS”). Individuals receiving benefits under Medicare were referred to as
Medicare “beneficiaries.”

2. Medicare was a “health care benefit program” as defined by Title 18, United States
Code, Section 24(b).

3. Medicare was divided into different parts. “Part A” of the Medicare program covered
certain eligible home healthcare costs for medical services provided by a home healthcare agency
(“HHA”) to beneficiaries requiring home healthcare services because of an illness or disability causing

them to be homebound. Payments for home healthcare services were typically made directly to a
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 2 of 12

HHA based on claims submitted to the Medicare program for qualifying services that had been
provided to eligible beneficiaries, rather than to the beneficiaries.

4. Physicians, clinics, and other healthcare providers, including HHAs that provided
services to Medicare beneficiaries, were able to apply for and obtain a Medicare “provider number.”
A healthcare provider that was issued a Medicare provider number was able to file claims with
Medicare to obtain reimbursement for services provided to beneficiaries. A Medicare claim was
required to set forth, among other things, the beneficiary’s name and Medicare identification number,
the services that were performed for the beneficiary, the date the services were provided, the cost of
the services, and the name and identification number of the physician or other healthcare provider that
ordered the services.

5. The Medicare program paid allowable charges for home healthcare services provided
by participating HHAs only if the patient qualified for home healthcare benefits. A patient qualified
for home healthcare benefits only if:

a. the patient was confined to the home, also referred to as homebound;
b. the patient was under the care of a physician who specifically determined there was a
need for home healthcare and established the plan of care; and
c. the determining physician signed a certification statement specifying that:
i. the beneficiary needed intermittent skilled nursing services, physical therapy,
or speech therapy;
ii. the beneficiary was confined to the home;
iii. aplan of care for furnishing services was established and periodically reviewed;

and
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 3 of 12

iv. the services were furnished while the beneficiary was under the care of the
physician who established the plan of care.

6. Medicare Part B paid for certain physician services, outpatient services, and other
services, including diagnostic testing, that were medically necessary and were ordered by licensed
physicians or other qualified health care providers.

7. The Medicare program pays for diagnostic testing only if ordered by the physician or
other medical professional who is treating the beneficiary, that is, the physician or other medical
professional who furnishes a consultation or treats a beneficiary for a specific medical problem and
who uses the results in the management of the beneficiary’s specific medical problem. Tests not
ordered by the physician or other medical professional who is treating the beneficiary are not
reasonable and necessary.

8. The Texas Medicaid program (“Medicaid”) was a state-administered health insurance
program funded by the United States government and by the State of Texas. The Medicaid program
helped pay for reasonable and necessary medical procedures and services, such as physician services,
provided to individuals who were deemed eligible under state low-income programs.

9. Medicaid could pay a portion of a claim originally submitted to Medicare in the event
the patient had both Medicare and Medicaid coverage. This portion was generally a percentage of the
amount Medicare allows for the billed charge. Such claims were automatically sent to Medicaid once
processed by Medicare. Medicaid would pay its portion if Medicare originally allowed the claim.

DEFENDANTS AND ENTITIES

10. Verimed Health and Medical Wellness Clinic, Inc. (“Verimed”) was a Texas

corporation doing business in Harris County, in the Southern District of Texas. Verimed purportedly

provided medical services to Medicare beneficiaries and Medicaid recipients from in or around
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 4 of 12

February 2015 through in or around April 2019.

11. DOUGLAS SHARP, a resident of Harris County, Texas, was a Doctor of Osteopathy
licensed to practice medicine in the State of Texas. DOUGLAS SHARP was the medical director of
Verimed from in or around January 2016 to in or around April 2019.

12. INNAD HUSAINTL a resident of Fort Bend County, Texas, was a Medical Doctor with
a limited license to practice ophthalmology, his specialty, in the State of Texas. INNAD HUSAINI
owned and operated Verimed from in or around February 2015 to in or around April 2019.

13. Defendant HANH HONG THI NGUYEN, a resident of Harris County, Texas,
operated Verimed from in or around February 2015 to in or around August 2017. HANH HONG
THI NGUYEN was not a licensed medical professional.

14. Co-conspirators of DOUGLAS SHARP, INNAD HUSAINI, and HANH HONG
THI NGUYEN included, among others, HHA owners and operators who submitted and caused to be
submitted claims to Medicare for home healthcare services that were not medically necessary, not
provided, or both. Co-conspirators at HHAs submitted and caused to be submitted claims that listed
DOUGLAS SHARP as the certifying or re-certifying physician for home healthcare services.

COUNT 1

Conspiracy to Commit Healthcare Fraud
(Violation of 18 U.S.C. § 1349)

15. Paragraphs 1 through 14 are re-alleged and incorporated by reference as if fully set

forth herein.
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 5 of 12

16. | From in or around February 2015 through in or around April 2019, the exact dates
being unknown to the Grand Jury, in the Houston Division of the Southern District of Texas, and
elsewhere, Defendants

DOUGLAS SHARP,
INNAD HUSAINI, and
HANH HONG THI NGUYEN
did knowingly and willfully combine, conspire, confederate, and agree with each other and with others
known and unknown to the Grand Jury, to violate Title 18, United States Code, Section 1347, that is,
to knowingly and willfully execute and attempt to execute a scheme and artifice to defraud a healthcare
benefit program affecting commerce, as defined in Title 18, United States Code, Section 24(b), that
is, Medicare and Medicaid, and to obtain by means of materially false and fraudulent pretenses,
representations, and promises, money and property owned by and under the custody and control of
Medicare and Medicaid, healthcare benefit programs, in connection with the delivery of and payment
for healthcare benefits, items, and services.
Purpose of the Conspiracy

17. It was a purpose of the conspiracy for Defendants DOUGLAS SHARP, INNAD
HUSAINI, and HANH HONG THI NGUYEN, and others known and unknown to the Grand Jury,
to unlawfully enrich themselves by (a) submitting and causing the submission of false and fraudulent
Part A claims to Medicare and Medicaid for home healthcare services, (b) submitting and causing the
submission of false and fraudulent Part B claims to Medicare and Medicaid, and (c) diverting and

causing the diversion of the proceeds of the fraud for the personal use and benefit of Defendants and

their co-conspirators.
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 6 of 12

Manner and Means of the Conspiracy

The manner and means by which Defendants sought to accomplish the purpose of the
conspiracy included, among other things:

18. | Co-conspirators at HHAs, many of whom were Medicare providers, referred Medicare
beneficiaries and Medicaid recipients to Verimed.

19. DOUGLAS SHARP, INNAD HUSAINI, HANH HONG THI NGUYEN, and other
co-conspirators, known and unknown to the Grand Jury, conspired to make it appear on paper as if
Medicare beneficiaries and Medicaid recipients qualified for home healthcare services, when many
did not.

20. On or about March 4, 2016, the Texas Medical Board restricted the medical license of
INNAD HUSAINT. The Texas Medical Board ordered that INNAD HUSAINI limit his practice of
medicine solely to the practice of Ophthalmology and Neuro-Ophthalmology.

21. Beginning on or about the time of this restriction, INNAD HUSAINI and HANH
HONG THI NGUYEN paid or caused DOUGLAS SHARP to be paid to sign false and fraudulent
plans of care and other medical documents.

22. DOUGLAS SHARP fraudulently certified and re-certified patients for home
healthcare services by signing plans of care and medical documents that stated that the patients
qualified for home healthcare services when many of the patients did not. DOUGLAS SHARP
specifically falsely certified and re-certified that patients were confined to the home, were under
DOUGLAS SHARP’s care, and had a medical need for home healthcare services.

23. From in or around February 2015 through in or around April 2019, DOUGLAS

SHARP did not conduct face-to-face medical visits with patients referred to Verimed.
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 7 of 12

24. From in or around February 2015 through in or around May 2017, HANH HONG THI
NGUYEN, who was not a licensed medical professional, posed as a medical professional and
conducted face-to-face medical visits with patients referred to Verimed. Claims for these services
were billed to Medicare and Medicaid as if DOUGLAS SHARP was the attending physician.

25. In exchange for DOUGLAS SHARP certifying and recertifying HHA-referred
patients for home healthcare services, DOUGLAS SHARP, INNAD HUSAINI, HANH HONG THI
NGUYEN, and other co-conspirators, known and unknown to the Grand Jury, required HHA-referred
patients to undergo diagnostic tests and other medical services that often were not medically necessary.

26. DOUGLAS SHARP, INNAD HUSAINI, HANH HONG THI NGUYEN, and other
co-conspirators billed or caused Medicare and Medicaid to be billed for diagnostic tests and other
medical services purportedly performed on HHA-referred patients that were medically unnecessary,
not performed, or both.

27. | From in or around February 2015 through in or around May 2017, HANH HONG THI
NGUYEN, who was not a licensed medical professional, caused to be ordered or performed diagnostic
tests and other medical services. Claims for these tests and services were billed to Medicare and
Medicaid as if DOUGLAS SHARP ordered or performed them.

28. | From in or around February 2015 through in or around April 2019, INNAD HUSAINI
caused Medicare and Medicaid to be billed for eye procedures that he purportedly performed on HHA-
referred patients that were medically unnecessary, not performed, or both.

29. DOUGLAS SHARP and INNAD HUSAINI each maintained a Medicare provider
number, which was used to submit false and fraudulent claims to Medicare and Medicaid for
diagnostic tests, eye procedures, and other medical services purportedly performed on HHA-referred

patients that were not medically necessary, not provided, or both.
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 8 of 12

30. From in or around January 2016 through in or around April 2019, co-conspirators at
HHAs, known and unknown to the Grand Jury, submitted or caused the submission of claims to
Medicare for approximately $8.6 million for home healthcare services for which DOUGLAS SHARP
was listed as the attending physician that were not medically necessary, not provided, or both.
Medicare paid co-conspirators at these HHAs approximately $9.3 million on those claims.

31. From in or around July 2015 to in or around April 2019, DOUGLAS SHARP, INNAD
HUSAINI, HANH HONG THI NGUYEN, and their co-conspirators, known and unknown to the
Grand Jury, submitted or caused the submission of approximately $7.4 million in claims to Medicare
for diagnostic tests, eye procedures, and other medical services purportedly performed at Verimed,
many of which were medically unnecessary, not provided, or both. Medicare paid approximately $2.9
million on those claims.

32. | From in or around October 2015 to in or around March 2019, DOUGLAS SHARP,
INNAD HUSAINI, HANH HONG THI NGUYEN, and their co-conspirators, known and unknown
to the Grand Jury, submitted or caused the submission of claims to Medicaid for diagnostic tests, eye
procedures, and other medical services. Medicaid paid approximately $67,000 on these claims.

All in violation of Title 18, United States Code, Section 1349.

COUNTS 2-6

Healthcare Fraud
(Violation of 18 U.S.C. §§ 1347 and 2)

33. Paragraphs 1 through 32 are re-alleged and incorporated by reference as if fully set
forth herein.

34. | Onor about the dates specified below, in the Houston Division of the Southern District
of Texas and elsewhere, the Defendant identified below, aiding and abetting and aided and abetted by

others known and unknown to the Grand Jury, did knowingly and willfully execute and attempt to
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 9 of 12

execute, a scheme and artifice to defraud a healthcare benefit program affecting commerce, as defined

in Title 18, United States Code, Section 24(b), that is, Medicare and Medicaid, and to obtain by means

of materially false and fraudulent pretenses, representations, and promises, money and property owned

by and under the custody and control of Medicare and Medicaid, healthcare benefit programs, in

connection with the delivery of and payment for healthcare benefits, items, and services, as set forth

 

 

 

 

 

 

below:
Approx.
Medicare Procedure Approx. Medicare
Count Defendant . gs Date of
Beneficiary Description . Payment to
Service .
Verimed
2 INNAD HUSAINI BJ. Injection of 1/25/2017] $86.24
medication into eye
3 INNAD HUSAINI M.A. Injection of 12/6/2016 | $129.84
medication into eye
4 INNAD HUSAINI CA. Injection of 7/6/2018 $64.15
medication into eye
Prolonged office or
5 | HANHHONG THE | 37 other outpatient | 3/29/2017} $78.40
NGUYEN ;
service first hour
Prolonged office or
6 | HANHHONG THI | yy a. other outpatient | 4/19/2017} $78.40
NGUYEN :
service first hour

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1347 and 2.

35.

COUNTS 7-9

False Statements Relating to Health Care Matters

(Violation of 18 U.S.C. § 1035)

Paragraphs | through 32 of this Indictment are realleged and incorporated by reference

as if fully set forth herein.
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 10 of 12

36. On or about the dates set forth below, in the Houston Division of the Southern District

of Texas and elsewhere, Defendant,

DOUGLAS SHARP

aiding and abetting and aided and abetted by others known and unknown to the Grand Jury, did

knowingly and willfully make materially false, fictitious, and fraudulent statements and

representations, and make and use materially false writings and documents, as set forth below,

knowing the same to contain materially false, fictitious, and fraudulent statements and entries, in

connection with the delivery of and payment for health care benefits, items, and services, and in a

matter involving a health care benefit program, specifically Medicare:

 

 

 

 

 

 

 

: Approx. Approx.
Defendant(s) Medicare Date of Approx. HHA Medicare
Count Beneficiary . : Certification
Certification Period Payment to
HHA
Dynamic
DOUGLAS 4/2/2017 - Care
7 SHARP B.J. 4/8/2017 5/31/2017 Health $3,232.14
Services
Bathfol
DOUGLAS 4/20/2017 — Health
8 SHARP M.A. 5/11/2017 6/18/2017 Services $2,209.50
Tne,
Witestone
Inc. d/b/a
DOUGLAS 7/6/2018 — Alpha
9 SHARP C.A. 7/12/2018 9/3/2018 Links $2,180.92
Healthcare
Services

 

 

 

 

 

All in violation of Title 18, United States Code, Section 1035.

10

 
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 11 of 12

CRIMINAL FORFEITURE
(18.S.C. § 982(a)(7))

37. Pursuant to Title 18, United States Code, Section 982(a)(7), the United States of
America gives notice to Defendants DOUGLAS SHARP, INNAD HUSAINI, and HANH HONG
THI NGUYEN that upon conviction of health care fraud offenses, all property, real or personal, that
constitutes or is derived, directly or indirectly, from gross proceeds traceable to the commission of
such offense is subject to forfeiture. |

38. The property subject to forfeiture includes but is not limited to, the following property:

(a) real property on Thornlea Drive in Houston, Texas, together with all
improvements, buildings, structures, and appurtenances, and legally described
as follows:

Lot Four (4), in Block Twenty (20), of REPLAT OF BEVERLY HILLS
SECTIONS SIX (6) AND SEVEN (7), a subdivision in Harris County,
Texas, according to the map or plat thereof recorded in/under Volume
61, Page 19 of the Map Records of Harris County, Texas.

(b) real property on Sierra Grace Lane in Houston, Texas, together with all
improvements, buildings, structures, and appurtenances, and legally described
as follows:

Lot 3, Block 1, of Ashley Pointe, Sec. 11, Harris County, Texas.

(c) real property of approximately 93.583 acres known as 7745 Highway 36 South
in Wallis, Texas, together with all improvements, buildings, structures, and
appurtenances, and legally described as follows:

ABST A003 M N Allen Tract C & A224 H & TCRR, Acres: 93.5830.
39. The United States will seek the imposition of a money judgment against each
defendant. In the event that a condition listed in Title 21, United States Code, Section 853(p) exists,

the United States will seek to forfeit any other property of the defendants in substitution.

1]
Case 4:19-cr-00453 Document1 Filed on 06/18/19 in TXSD Page 12 of 12

A TRUE BILL
JOSEPH S. BEEMSTERBOER RYAN K. PATRICK
Deputy Chief United States Attorney

Fraud Section, Criminal Division
U.S. Department Of Justice

 

 

CATHERINE WAGNER KATHRYN OLSON

Trial Attorney Special Assistant United States Attorney
Fraud Section U.S. Attorney’s Office for

Criminal Division the Southern District of Texas

U.S. Department Of Justice

12
